Title: To Benjamin Franklin from Dumas, 7 July 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
Lahaie 7e. Juille [1780]
La protestation, en Allemand, de la minorité du Chapitre de Munster, m’ayant été communiquée ce matin, je me suis tout de suite mis à la traduire, pour pouvoir vous l’envoyer ce soir. Cette piece me paroît très-bien faite. D’ailleurs la matiere est de la plus grande importance, puisqu’il s’agit du futur Electeur de Cologne & Evêque de Munster. Je la crois de la façon de Mr. De Furstemberg Administrateur de l’Evêché de Munster, grand Génie; mais ce n’est qu’une conjecture de ma part. Je pense que cela vous fera plaisir. Un vilain mal aux reins m’empêche presque d’écrire. Je suis avec un grand respect, Monsieur Votre très-humble & très obeissant serviteur
Dumas
Passy à S.E. Mr. B. Franklin
 
Notation: Mr. Dumas la Haie July. 7. 80
